COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
PECOS RENEWABLE ENERGY, LLC,
 
Appellant,
 
v.
 
JASPER COUNTY,
 
Appellee.
 
 


 '
   
 '
   
 '
   
 '
   
 '
   
 '

 


 
                  No. 08-11-00261-CV
 
Appeal from the
 
112th
  Judicial District Court
 
of
  Pecos County, Texas 
 
(TC# P10860-112-CV)
  
 



 
MEMORANDUM
OPINION
 
Having settled
their dispute, the parties filed a joint motion to dismiss this appeal.  See Tex.R.App.P. 42.1(a)(2).  The motion is granted.  In accordance with the parties= agreement, the entire case is
dismissed with prejudice, and costs of appeal are assessed against the party
incurring same.  See Tex.R.App.P. 42.1(d).
 
 
March 14, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.